Citation Nr: 1600454	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  07-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right foot disorder (other than peripheral neuropathy of the right lower extremity), variously diagnosed, to include metatarsalgia and a hallux valgus condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran had active service from November 1965 to September 1969 and from November 1976 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  By that rating action, the RO determined, in pertinent part, that new and material evidence had not been received to reopen the Veteran's previously denied claim of service connection for a right foot disability (other than peripheral neuropathy of the right lower extremity) (which the RO characterized as a right foot injury).  The Veteran appealed this rating action to the Board.  

In a July 2010 decision, the Board reopened the Veteran's previously denied claim of service connection for a right foot disability (other than peripheral neuropathy of the right lower extremity) (which was characterized as a right foot disability (claimed as residuals of injury)) and remanded this claim to the Agency of Original Jurisdiction (AOJ), for additional development.  The Board subsequently remanded this claim in February 2011, May 2012, and March 2013.  Then, in March 2015, the Board denied the claim. 

As noted in the March 2015 Board decision, in a June 2004 rating decision, the RO granted service connection for peripheral neuropathy of the right lower extremity and assigned a 10 percent rating effective from May 29, 2003.  This decision was not appealed and became final.  See 38 U.S.C.A. § 7105 (West 2014).  Thus, the Board construes the Veteran's currently appealed issue to be as stated on the title page of this decision.

The Veteran appealed the Board's March 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the parties to the appeal (the Veteran, through his attorney, and a representative from VA General Counsel) filed a Joint Motion for Remand ("Joint Motion") of the Board's decision.  The parties agreed that the Board's decision should be vacated, and case remanded, for further discussion of the Board's reasons and bases for its decision regarding the claim listed on the title page.  

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS).  The Virtual VA file contains VA outpatient treatment records not found in VBMS or the paper file.  The VBMS file contains the Joint Motion.  The remainder of the documents in VBMS, as well as those in the Virtual VA file, are duplicative of the evidence in the paper claims file.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In view of the points raised in the Joint Motion as well as review of the file, the Board finds that further development is required in this case. 

In this case, the Veteran was afforded an in-person, VA examination in September 2013 and an addendum opinion was obtained from another VA examiner in December 2013.  In the October 2015 Joint Motion, the parties indicated that the December 2013 VA examiner should have clarified statements regarding the opinion that it was less likely as not that the Veteran's hallux valgus was related to service.  In this regard, the examiner explained that the etiology of hallux valgus is unknown but that there is some degree of certainty that hallux valgus occurs more often in the shoe-wearing population.  The parties to the Joint Motion found that the examiner's reference to the shoe-wearing population required clarification as the Veteran wore military footwear for 21 years.  Further, the parties noted that clarification regarding a relationship between hallux valgus and service was required as the Veteran's hallux valgus was diagnosed within one year of separation from service.  

The Board also notes that neither the September 2013 nor the December 2013 VA examiner expressly indicated that they considered the Veteran's lay statements regarding continuity of right foot pain since service.  Such is significant as the Veteran currently has a diagnosis of degenerative arthritis in the right foot and the September 2013 VA examiner based a negative nexus opinion on the fact that there were no further notes to indicate chronic sequelae resulting from the right foot injury in service.  For all of these reasons, the Board finds that a remand for an addendum opinion is required.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Finally, the Board notes that the evidentiary record contains VA outpatient treatment records dated to December 2012 and from December 2013 to February 2015.  On remand, any outstanding VA treatment records dated from December 2012 to December 2013, as well as any records dated from February 2015 to the present, should be obtained and associated with the record.  The Veteran should also be offered the opportunity to submit authorization and consent forms to obtain additional, outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records dated from December 2012 to December 2013 and from February 2015 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records are unavailable, the AOJ should follow the provision in 38 C.F.R. § 3.159(e) regarding Federal records.

2.  Provide the Veteran an additional opportunity to identify and provide authorization and consent to obtain additional available private treatment records regarding the claimed right foot disorder.  If any records are unavailable, the AOJ should follow the provision in 38 C.F.R. § 3.159(e) regarding private records.

3.  Once all records have been associated with the file, or it has been determined that either the records do not exist or that further efforts to obtain them would be futile, seek an addendum opinion from either the VA clinician who examined the Veteran in September 2013 or the examiner who offered the December 2013 VA addendum opinion.  If neither VA examiner is available, seek an addendum opinion from another qualified clinician.  If the clinician selected to offer the opinion determines that the Veteran should be reexamined, afford the Veteran another VA examination.  

The complete file and a copy of this remand must be provided to the examiner for review.  If reexamined, all appropriate testing should be conducted.  

Based on a review of the claims file and the results of prior VA physical examinations (or current examination if examined), the Veteran's statements regarding the development and treatment of his claimed disorder, including his statements of continuity of right foot pain since service, the examiner is asked to answer the following: 

a) Identify any right foot disability of record, characterized by right foot pain (other than peripheral neuropathy of the right lower extremity), and variously diagnosed to include metatarsalgia and a hallux valgus condition, experienced by the Veteran since he filed his claim for service connection, if possible.  

b) Is it at least at likely as not (a 50 percent or greater probability) that any currently diagnosed right foot disorder (other than right lower extremity peripheral neuropathy): (i) had its onset in service or is otherwise related to service (to include right foot injury that the Veteran sustained in May 1984 and the June 1984 diagnosis of status post trauma to the right foot (well healed))? In making this assessment, the examiner is asked to address the July 1993 VA examination report, which indicates a diagnosis of trauma to the right foot and right foot degenerative arthritis and the August 1993 VA x-rays of the right foot which contain a diagnosis of minimal hallux valgus deformity of the big toe.  

In reaching any conclusion regarding hallux valgus, consider the December 2013 VA examiner's statement that there is a reasonable degree of certainty of a relationship between the shoe-wearing population and hallux valgus, and whether wearing military boots/service footwear for 21 years could lead to development of hallux valgus.  Consider that the diagnosis of hallux valgus was rendered within one year of service separation.   

A complete rationale must be provided for any opinion expressed.

4.  After the above actions have been completed, readjudicate the claim on appeal.  If the claim remains denied, issue to the Veteran and his representative a supplemental statement of the case that addresses all evidence added to the record since the December 2013 SSOC, and afford the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


